PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ. Upon further consideration of the cause, we conclude that no direct conflict of decisions exists as required by Article V, Section 3(b)(3), Florida Constitution. Therefore, the writ must be and is hereby discharged.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG and KARL, JJ., concur.
HATCHETT, J., dissents with an opinion.
BOYD, J., dissents and concurs with HATCHETT, J.